 1
 2   =
 3
 4
 5
 6                                     UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8
      GEORGE SHELDON JERCICH,                          No. 1:18-cv-00032-LJO-EPG (PC)
 9
                          Plaintiff,                   ORDER ADOPTING FINDINGS AND
10                                                     RECOMMENDATIONS AND GRANTING
              v.                                       DEFENDANTS’ MOTION TO DISMISS WITH
11                                                     LEAVE TO AMEND EIGHTH AMENDMENT
      CALIFORNIA DEPARTMENT OF                         MEDICAL CARE CLAIM REGARIDNG THE
12    CORRECTIONS AND                                  ALLEGED FAILURE TO CONDUCT A
      REHABILITATION, et al.,                          CONCUSSION EXAMINATION
13                                                     (ECF Nos. 46, 47)
                          Defendants.
14                                                     THIRTY (30) DAY DEADLINE
15
            Plaintiff, George Sheldon Jercich, is a state prisoner proceeding pro se and in forma
16
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a
17
     United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
18
            On July 18, 2019, the assigned magistrate judge entered findings and recommendations
19
     recommending that Defendants’ motion to dismiss (ECF Nos. 46, 47) be granted; that Plaintiffs’
20
     claims against Defendants CDCR, Alfaro, Kernan, Sullivan, Ortega, Zoolinger, Wood, Cimental,
21
     Hill, Owolabi, Yaplee, and Triangle Eye Institute be dismissed with prejudice; that Plaintiff’s due
22
     process claim against Defendant Smith for failure to properly process or respond to grievances be
23
     dismissed with prejudice; and that Plaintiff be granted leave to amend his Eighth Amendment
24
     medical care claim regarding the alleged failure to conduct a concussion examination. (ECF No.
25
     52.) The findings and recommendations were served on plaintiff and contained notice that any
26
     objections thereto were to be filed within thirty (30) days after service. (Id.) Plaintiff timely filed
27
     objections, which were received by the Court on August 20, 2019. (ECF No. 53.)
28
                                                         1
 1            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a
 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s
 3   objections, the court finds the findings and recommendations to be supported by the record and
 4   by proper analysis.
 5            Accordingly,
 6            1. The findings and recommendations entered on July 18, 2019 (ECF No. 52) are
 7               adopted in full;
 8            2. Defendants’ motions to dismiss (ECF Nos. 46, 47) are GRANTED.
 9            3. Plaintiff’s claims against Defendants California Department of Corrections and
10               Rehabilitation, Alfaro, Kernan, Sullivan, Ortega, Zollinger, Wood, Cimental, Hill,
11               Owolabi, Yaplee, and Triangle Eye Institute are DISMISSED WITH PREJUDICE;
12            4. Plaintiff’s due process claim against Defendant Smith for failure to properly process
13               or respond to grievances is DISMISSED WITH PREJUDICE;
14            5. Plaintiff is granted leave to amend his Eighth Amendment medical care claim
15               regarding the alleged failure to conduct a concussion examination. If Plaintiff chooses
16               to amend this claim, he must file his amended complaint within thirty (30) days of the
17               date of this order. Plaintiff shall caption the amended complaint “Fourth Amended
18               Complaint” and refer to the case number 1:18-cv-00032-LJO-EPG;

19            6. The Clerk’s Office shall send Plaintiff a civil rights complaint form;

20            7. There will be no further opportunities to amend;
21            8. Failure to comply with this order may result in the dismissal of this action; and

22            9. This action is referred back to the magistrate judge for further proceedings consistent

23               with this order.

24   IT IS SO ORDERED.
25   Dated:     August 27, 2019                      /s/ Lawrence J. O’Neill _____
                                            UNITED STATES CHIEF DISTRICT JUDGE
26
27
28
                                                        2
